Citation Nr: 1417903	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-44 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to an initial compensable rating for a perforated tympanic membrane and chronic middle ear disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973, including service in the Republic of Vietnam from July 11, 1972 to February 16, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for a perforated tympanic membrane and chronic middle ear disease and assigned a noncompensable rating, and denied service connection for a knee disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Through his representative's March 2012 statement and February 2014 written argument, the Veteran contends that his hearing loss of the right ear has worsened since the most recent VA examination, which was conducted in February 2009; the disability is evaluated under hyphenated Diagnostic Code 6211-6100.  As such, the evidence indicates that the ear disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his ear disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In the examination report, the examiner must address the impact of the Veteran's ear disability on his daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

As to the Veteran's claimed knee disorder, a remand is required to clarify the nature of the claim.  Although the Veteran referred to a right knee injury in his September 2008 claim, his representative characterized the claim as entitlement to service connection for a torn meniscus of the left knee in both the March 2012 statement and the February 2014 Appellant's Brief.  Further, although the Veteran reported twisting his right knee at Camp Pendleton, California, in an October 2008 statement and in his October 2010 substantive appeal, his records show treatment at Camp Pendleton for a left knee injury in August 1969.  Likewise, the Veteran's VA treatment records consistently show treatment for pain in both knees, with a May 2008 VA physician listing greater knee pain in his left knee than in his right knee.  Given these ambiguities, the Veteran should clarify whether his claim for service connection is for a left knee disorder or a right knee disorder.

Additionally, the Veteran's representative wrote in his March 2012 statement that the Veteran elected to have a videoconference hearing in his October 2010 substantive appeal; however, the substantive appeal reflects that the Veteran affirmatively indicated that he did not want to testify at a Board hearing.  As such, there is no pending Board hearing request.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records-including audiogram reports-that he has received for his ear disability and knee disorder, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records-including audiogram reports-pertaining to his ear disability and knee disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his ear disability and its impact on his ability to work, and of the nature and onset of his knee disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's perforated tympanic membrane and chronic middle ear disease, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  In addition to objective test results, the examiner should fully describe the functional effects caused by the disability.  The examiner must also discuss the impact that the Veteran's perforated tympanic membrane and chronic middle ear disease, including any associated hearing loss, has on his ability to secure and maintain substantially gainful employment.

All findings and conclusions should be set forth in a legible report.

4.  Request clarification from the Veteran and/or his representative as to whether his service-connection claim is for a left knee disability or a right knee disability.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

